     Case 1:20-cv-00466-NONE-BAM Document 13 Filed 03/16/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLE BROWN, et al.,                               Case No. 1:20-cv-00466-BAM (PC)
12                        Plaintiffs,                     ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                          ACTION
14    CALIFORNIA DEPARTMENT OF                            FINDINGS AND RECOMMENDATIONS TO
      CORRECTIONS, et al.,                                DISMISS ACTION, WITHOUT PREJUDICE,
15                                                        FOR FAILURE TO OBEY A COURT ORDER
                          Defendants.                     AND FAILURE TO PROSECUTE
16
                                                          (ECF No. 11)
17
                                                          FOURTEEN (14) DAY DEADLINE
18

19   I.      Background

20           Plaintiff Nicole Brown, a non-prisoner, and Plaintiff Freddie L. Smith, a state prisoner, are

21   proceeding pro se in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a

22   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23           On January 26, 2021, the Court issued an order striking Plaintiffs’ complaint and motion

24   to proceed in forma pauperis from the record for improper signatures and directed Plaintiffs to

25   submit, within thirty (30) days, a complaint properly signed by each plaintiff or a notice of

26   voluntary dismissal, and an application to proceed in forma pauperis for each plaintiff. (ECF No.

27   11.) The Court expressly warned Plaintiffs that failure to comply with the Court’s order would

28   result in dismissal of this action for failure to obey a court order, failure to pay the filing fee, and
                                                          1
     Case 1:20-cv-00466-NONE-BAM Document 13 Filed 03/16/21 Page 2 of 4


 1   failure to prosecute. (Id. at 3.) The deadline has expired, and Plaintiffs have failed to file a

 2   properly signed complaint or a notice of voluntary dismissal, or properly signed applications to

 3   proceed in forma pauperis as directed.

 4   II.    Failure to Prosecute and Failure to Obey a Court Order

 5          A.      Legal Standard

 6          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

 7   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

 8   within the inherent power of the Court.” District courts have the inherent power to control their

 9   dockets and “[i]n the exercise of that power they may impose sanctions including, where

10   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

11   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

12   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

13   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

14   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

15   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

16   (dismissal for failure to comply with court order).

17          In determining whether to dismiss an action, the Court must consider several factors:

18   (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

19   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

20   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779
21   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

22          B.      Discussion

23          Here, Plaintiffs’ signed complaint and applications to proceed in forma pauperis are

24   overdue, and they have failed to comply with the Court’s order. The Court cannot effectively

25   manage its docket if Plaintiffs cease litigating their case. Thus, the Court finds that both the first

26   and second factors weigh in favor of dismissal.
27          The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

28   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.
                                                         2
     Case 1:20-cv-00466-NONE-BAM Document 13 Filed 03/16/21 Page 3 of 4


 1   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs against

 2   dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza, 291 F.3d

 3   639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

 4   responsibility it is to move a case toward disposition on the merits but whose conduct impedes

 5   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Products

 6   Liability Litigation, 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).

 7           Finally, the Court’s warning to a party that failure to obey the court’s order will result in

 8   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

 9   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s January 26, 2021 order

10   expressly warned Plaintiffs that their failure to file a properly signed complaint or a notice of

11   voluntary dismissal and applications to proceed in forma pauperis would result in a dismissal of

12   this action for failure to obey a court order, failure to pay the filing fee, and failure to prosecute.

13   (ECF No. 11, p. 3.) Thus, Plaintiffs had adequate warning that dismissal could result from their

14   noncompliance.

15           Additionally, at this stage in the proceedings there is little available to the Court that

16   would constitute a satisfactory lesser sanction while protecting the Court from further

17   unnecessary expenditure of its scarce resources. Plaintiffs are attempting to proceed in forma

18   pauperis in this action, apparently making monetary sanctions of little use, and the preclusion of

19   evidence or witnesses is likely to have no effect given that Plaintiffs have ceased litigating their

20   case.
21   III.    Conclusion and Recommendation

22           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

23   district judge to this action.

24           Further, the Court finds that dismissal is the appropriate sanction and HEREBY

25   RECOMMENDS that this action be dismissed, without prejudice, for failure to obey a Court

26   order, failure to pay the filing fee, and for Plaintiffs’ failure to prosecute this action.
27           These Findings and Recommendation will be submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
                                                          3
     Case 1:20-cv-00466-NONE-BAM Document 13 Filed 03/16/21 Page 4 of 4


 1   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

 2   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 3   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 4   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 5   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 6   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 15, 2021                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
